DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
This application is in condition for allowance except for the following formal matters:

Claim Objections
Claims are objected to as the claims contain multiple issues, therefore appropriate correction is required as suggested by the examiner to address indefiniteness errors and for consistency and accuracy of the claimed languages as described on pages 6-10 of the instant office action.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-13 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.



Re: Claim 1:
The prior art of record does not teaches “An energy storage device, including: a first heat exchanger to be supplied with gas from a gas supply port formed in a bottom surface or a lower portion of the first heat exchanger, and to be supplied with solid particles from above the gas supply port, the first heat exchanger being configured to exchange heat between the gas and the solid particles; a gas provider configured to supply the gas to the first heat exchanger; a heater configured to consume power to heat any one of or both of the gas fed from the gas supplier to be supplied to the first heat exchanger and the gas present in the first heat exchanger;  in combination with; a high-temperature tank and a low-temperature tank each configured to store the solid particles separated by the solid-gas separator; a first heat utilization device configured to use thermal energy of the gas separated by the solid-gas separator; a high-temperature particle provider configured to supply the solid particles stored in the high-temperature tank to the first heat exchanger; and a low-temperature particle provider configured to supply the solid particles stored in the low-temperature tank to the first heat exchanger” in combination with other limitations of  claim 1. 


Prior Art and Statutory Period for Response
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See U.S Publication number 2016/0222830 A1 to AGA et al. and JP 11230517 A to INOUE.
This application is in condition for allowance except for the formal matters outlined above. 
.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
March 16, 2021                                                                                                                                                                                                        




















Suggested claim languages:

1. An energy storage device, including:
a first heat exchanger to be supplied with gas from a gas supply port formed in a bottom surface or a lower portion of the first heat exchanger, and to be supplied with solid particles from above the gas supply port, the first heat exchanger being configured to exchange heat between the gas and the solid particles;
a gas [[provider configured to supply the gas to the first heat exchanger;
a heater configured to consume power to heat any one of or both of the gas fed from the gas supplier to be supplied to the first heat exchanger and the gas present in the first heat exchanger;
a solid-gas separator configured to separate the gas and solid particles in a solid-gas mixture discharged from the first heat exchanger;
a high-temperature tank and a low-temperature tank each configured to store the solid particles separated by the solid-gas separator;
a first heat utilization device configured to use thermal energy of the gas separated by the solid-gas separator;
a high-temperature particle [[provider configured to supply the solid particles stored in the high-temperature tank to the first heat exchanger; and
a low-temperature particle [[provider configured to supply the solid particles stored in the low-temperature tank to the first heat exchanger.

2.    The energy storage device according to claim 1, further comprising a controller configured to control the gas [[provider, the heater, and the low-temperature particle [[provider,
wherein the controller is configured to, in a predetermined heat storage mode:
control the gas [[provider to supply the gas to the first heat exchanger;
drive the heater to heat the gas; and 
control the low-temperature particle [[provider to supply the solid particles from the low-temperature tank to the first heat exchanger, so that the solid particles are heated by the gas in the first heat exchanger, and the solid particles separated by the solid-gas separator are supplied to the high-temperature tank.

3.    The energy storage device according to claim 2, wherein the controller is configured to, in the heat storage mode, adjust an amount of the solid particles to be supplied by the low-temperature particle [[provider based on a predetermined surplus power amount.

4.    The energy storage device according to claim 2, wherein the gas [[provider is configured to, in the heat storage mode.
cause the gas to pass through the solid particles stored in the low-temperature tank, and then supply the gas to the first heat exchanger.

5.    The energy storage device according to claim 1, further comprising a controller configured to control the gas [[provider, the heater, and the high-temperature particle supplier,
wherein the controller is configured to, in a predetermined heat radiation mode:
stop the heater;
control the gas [[provider to supply the gas to the first heat exchanger; and
control the high-temperature particle [[provider to supply the solid particles from the high-temperature tank to the first heat exchanger, so that the gas is heated by the solid particles in the first heat exchanger, the solid particles separated by the solid-gas separator are supplied to the low-temperature tank, and the gas separated by the solid-gas separator is supplied to the first heat utilization device.

6.    The energy storage device according to claim 5, wherein the gas supplier is configured to, in the heat radiation mode, cause the gas to pass through the solid particles stored in the low-temperature tank, and then supply the gas to the first heat exchanger.

7. The energy storage device according to claim 5, wherein the controller is configured to, in the heat radiation mode, adjust an amount of the solid particles to be supplied by the high-temperature particle [[provider based on a demand temperature of the gas required by the first heat utilization device.

8.    The energy storage device according to claim 5, wherein the controller is configured to, in the heat radiation mode, control the low-temperature particle supplier to supply the solid particles from the low-temperature tank to the first heat exchanger.

9.    The energy storage device according to claim 3, wherein any one of or both of the high-temperature particle supplier and the low-temperature particle supplier include:
a plurality of pipes that differ in flow rates of solid particles passing therethrough; and
a plurality of valves provided in the plurality of pipes, respectively, and
wherein the controller is configured to control opening and closing of each of the plurality of valves.

10.    The energy storage device according to claim 1, wherein the low-temperature tank includes:
a low-temperature accommodating portion for accommodating the solid particles; and
a fluidizing gas [[provider configured to supply the fluidizing gas from a bottom surface or a lower portion of the low-temperature accommodating portion.

11.    The energy storage device according to claim 1, wherein the heater is provided at any one of or both of a wall of the first heat exchanger and an interior of the first heat exchanger.

12.    The energy storage device according to claim 1, further comprising:
a second heat exchanger configured to exchange heat between fluid and the solid particles separated by the solid-gas separator; and
a fluid [[provider configured to supply the fluid subjected to heat exchange by the second heat exchanger to any one of or both of the first heat utilization device and [[
wherein the low-temperature tank is configured to store the solid particles subjected to heat exchange by the second heat exchanger.

13.    The energy storage device according to claim 1, wherein the heater is configured to consume power generated by any one of or both of a power generation system using renewable turbine energy and a power generation system using generator.